—In a proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his notice of appeal and brief, from stated portions of an order of the Family Court, Westchester County (DiFiore, J.), entered January 17, 2001, on consent.
*449Ordered that the appeal is dismissed, without costs or disbursements.
Where, as here, an order indicates on its face that it was made on consent, it is not appealable (see, Matter of Garcia v Carballo, 277 AD2d 453; Matter of Chiakpo v Obi, 255 AD2d 579; Matter of Hartnett v Hartnett, 242 AD2d 535; Matter of Larkin-King v King, 159 AD2d 626; CPLR 5511). To the extent that the appellant attacks the propriety of certain portions of the order on the ground that they were not made on his consent, his remedy is to move in the Family Court to vacate or resettle the order (see, Nayman v Remsen Apts., 125 AD2d 378; Bacon v Lowman, 8 App Div 612). Krausman, J.P., Friedmann, Adams and Crane, JJ., concur.